 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   MICHAEL H. HILL,                                   Case No. 1:18-cv-01673-DAD-JDP

10                  Plaintiff,                          ORDER GRANTING MOTION FOR
                                                        CLARIFICATION AND MODIFYING
11          v.                                          BRIEFING SCHEDULE

12   COMMISSIONER OF                                    ECF No. 18
     SOCIAL SECURITY,
13
                     Defendant.
14

15        Plaintiff Michael H. Hill proceeds in this Social Security appeal unrepresented by
16   counsel. Plaintiff moves for clarification as to why his opening brief was stricken. ECF No.
17   18. For good cause shown and given plaintiff’s unrepresented status, we grant plaintiff’s
18   motion and provide clarification below. Additionally, we extend the briefing schedule to allow
19   the parties more time to discuss informal resolution before filing formal briefs with the court.
20   I.     Discussion
21          A. Opportunity for Informal Resolution
22        The court struck plaintiff’s brief because it was not filed in compliance with the
23   scheduling order. ECF No. 5. Under to the scheduling order, within one hundred twenty days
24   of service of the complaint, defendant is required to serve a copy of the administrative record
25   on plaintiff and file the administrative record with the court, which serves as the answer to the
26   complaint in this proceeding.
27        Once the administrative record has been filed, the parties must try to resolve the case
28


                                                    1
 1   informally. As part of this process, the parties must exchange informal briefs in the form of       `

 2   letters about the case to see if they can agree that the case should be sent back, or “remanded,”

 3   to the Social Security Administration for a further hearing by an administrative law judge.

 4   Each letter brief must be marked “Confidential Letter Brief,” should not be filed with the court,

 5   and must be served on defendant within thirty days of the date that defendant served plaintiff

 6   with the administrative record. Claimant should mail copies of his or her letter brief to all the

 7   attorneys listed on the court docket as representing defendant, Commissioner of Social

 8   Security, at the addresses noted on the court docket. Defendant’s confidential letter brief must

 9   be served on plaintiff no later than thirty-five days after defendant is served with plaintiff’s

10   confidential letter brief.

11         If the parties agree to a remand, then the case will go back to the Social Security

12   Administration before any formal briefs are filed with the court, and without the court ever

13   considering the merits of the case. The parties’ agreement to remand the case must be set forth

14   in writing in a document titled “Stipulation and Order,” which must be signed and filed with

15   the court no later than fifteen days after defendant served its confidential letter brief on

16   plaintiff. See Local Rule 143(a)(1) & (b).

17         The informal letter briefs exchanged by the parties are confidential in the sense that they

18   are not filed with the court. If the parties are unable to agree to a remand, the letters are not

19   part of the case file and, thus, are not before the court if the court considers the case on the

20   merits.

21         It appears from plaintiff’s motion that the parties may not have had the opportunity to

22   consult and attempt to resolve this case informally, even though the record reflects that they

23   have served each other with letter briefs. Therefore, we will give plaintiff thirty days to

24   attempt to resolve this case with defendant before plaintiff’s formal opening brief must be

25   filed. The contact information for defendant is listed here for plaintiff’s convenience:

26
                   Tina Naicker
27                 Office Of General Counsel Social Security Administration
                   160 Spear Street
28                 8th Floor


                                                      2
 1                San Francisco, CA 94105                                                                 `
                  415-268-5611
 2                Fax: 415-744-0134
                  Email: Tina.Naicker@ssa.gov
 3
                  Benjamin E. Hall
 4                United States Attorney
                  2500 Tulare Street
 5                Suite 4401
                  Fresno, CA 93721
 6                559-497-4058
                  Fax: 559-497-4099
 7                Email: Benjamin.Hall3@usdoj.gov

 8           B. Instructions for the Remainder of the Case

 9          If the parties are unable to agree to a remand of the case, then the parties must file

10   formal briefs with the court as directed in the scheduling order. It is only after the formal

11   briefs are filed with the court that the court will consider the merits of the case and make a

12   decision.

13           Plaintiff’s opening brief must be filed and served no later than thirty days from the date

14   of this order. Plaintiff must serve a copy of the opening brief on all the attorneys listed for

15   defendant on the court docket of the case at the addresses noted on the court docket. Plaintiff

16   must also file the original opening brief, together with a copy, with the court, by either

17   personal delivery or via U.S. mail.

18           Plaintiff’s opening brief must contain the following:

19           (1) a plain description of plaintiff’s alleged physical or emotional impairments, when

20   plaintiff contends they became disabling, and how they disabled plaintiff from work;

21           (2) a summary of the administrative proceedings before the Social Security

22   Administration;

23           (3) a summary of the relevant testimony at the administrative hearing;

24           (4) a summary of all relevant medical evidence, including an explanation of the

25   significance of clinical and laboratory findings, and the purpose and effect of prescribed

26   medication and therapy;

27           (5) a recitation of the Social Security Administration’s findings and conclusions

28   relevant to plaintiff’s claims;


                                                     3
 1          (6) a short, separate statement of each of plaintiff’s legal claims stated in terms of the     `

 2   insufficiency of the evidence to support a particular finding of fact or reliance on an erroneous

 3   legal standard; and,

 4          (7) argument separately addressing each claimed error.

 5           All references to the administrative record and all assertions of fact must be

 6   accompanied by citations to the administrative record. Argument in support of each claim of

 7   error must be supported by citation to legal authority and explanation of the application of such

 8   authority to the facts of the particular case. Briefs that do not substantially comply with these

 9   requirements will be stricken. A document that is stricken becomes null and void and is not

10   considered by the court for any purpose. Plaintiff is further advised that failure to timely file

11   an opening brief will result in dismissal of the action.

12          Pursuant to the scheduling order, defendant’s responsive brief is due filed and served

13   on plaintiff within thirty days from the date of service of plaintiff’s opening brief on defendant.

14          Plaintiff may file a reply brief, but is not required to do so, within fifteen days from the

15   date defendant served its responsive brief on plaintiff. Plaintiff must serve a copy of the reply

16   brief on defendant. Plaintiff must also file the original reply brief, together with a copy, with

17   the court. Plaintiff’s reply brief should respond to the arguments made in defendant’s

18   responsive brief.

19          After all briefs have been filed, we may schedule this case for telephonic oral

20   arguments before the Magistrate Judge. During a telephonic hearing, the parties should be

21   prepared to address all arguments raised in the briefs with citations to the record. The court

22   will consider the merits of the case only after all briefs have been filed and oral arguments, if

23   scheduled, have been conducted. The court may enter a judgment affirming, modifying, or

24   reversing the determination of the Social Security Administration. The court may or may not

25   remand the case to the Social Security Administration for a further hearing.

26   II.    Order

27         a. Plaintiff’s motion for clarification is granted, ECF No. 18.

28


                                                     4
 1            b. The deadline for plaintiff’s opening brief is thirty days from the date of this order, and `

 2               all other deadlines in the scheduling order, ECF No. 5, are modified accordingly.

 3

 4 IT IS SO ORDERED.

 5
     Dated:      July 3, 2019
 6                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9    No. 204

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       5
